Title: To Thomas Jefferson from James Monroe, 20 September 1803
From: Monroe, James
To: Jefferson, Thomas


          
            
              Dear Sir
            
            London Sepr. 20. 1803.
          
          I send you by Mr. Law a book from a Mr. Williams of this place who was presented to me by Mr. Barlow, as an old friend of Dr. Franklin. He appears to be a well enformed worthy man. If you chuse to answer it I will present the answer. He stood ill with his govt. some years since, but is on tolerable footing with it now. Your answer if you send one will certainly be spoken of, tho’ I presume not published, as he is a prudent man. If you chuse to give thro me a verbal one I shall be careful to deliver it in a suitable manner; I see no impropriety in either course, and well know that he wod. be gratified to receive a line from you. 
          I had doubts on my arrival in France whether yr. correspondence with certain characters there produc’d a good or ill effect; and hinted the same to you. I had no doubt before I came away that on the whole it was useful. I am also persuaded that the continuance of it on literary subjects only will be useful. The national institute is perhaps the strongest body in France, the Executive excepted. You stand well with that body, and it appears to me important that you preserve your footing with it. Under its present organization it is less independent than by its first institution; yet it has an influence in France which is powerful. Lacepede, Dupont-Nemours, Volney, who are yr. principal correspondents, have characters wh. secure any one with whom they correspond from compromitment. They have the highest respect & attachment for you and are delighted with your attention. I am convinc’d that the French gentlemen who have been in America, who retain in general a strong affection for the country, have and do promote by their opinions & exertions, the common interest & good understanding wh. subsists between them. `
          I saw Genls. La Fayette & Kusciusko often. They are the men you always knew them to be. La Fayette has the same ardor that he had when he began the French revolution while you were in France. He had unfortunately dislocated his thigh in its junction with the hip, & experienced unexampled sufferings by the application of a new invented machine, wh. the surgeons thot. necessary to his cure. The prospect, tho’ doubtful when I came away, was in favor of his perfect recovery. I have not heard from him since. Kusciusko lives near the barrier St Andre not far from St. Antoine, where he cultivates his own garden. Col: Mercer & myself on our first visit found him returning from it with his water pots. He thinks seriously of returning to the UStates.
          I have declined writing you, as I shod. have done frequently, had I not thought it better to continue the communication uninterrupted, publick and private, thro Mr. Madison. It was of the same advantage to you as if I had written to you, without the inconvenience of hasarding a compromitment of you. My communications to him by Mr. Law are so full as to leave nothing for me to add here. Mr. Law will give you the state of the war and his forebodings of distress to this country, wh. seem to be not altogether visionary. 
          
          We are very anxious to hear what has become of our friends in Albemarle. Major Randolph I see is in the H. of Reps., as is Mr. Eppes. How are Mrs. Trist & family & where are they? Col: Lewis Mr Divers & families? Peter & Dabney Carr & families, and how are other friends? 
          I have had as you have seen a laborious and in some respects very difficult service since my arrival in Europe. My health has not been at all times good; indeed I have had a severe shock or two of short continuance: from wh. I appear at present to be perfectly recovered; tho’ I have learned to respect the council you gave me a year or two past, & to be more on my guard. I have exerted my best energies in the cause in which I came, and shall continue to do so, till I get back. If I contribute in any degree to aid yr. administration in the confirmation of the just principles on which it rests, and promotion of the liberty & happiness of my country, it will prove in more than one view a delightful mission to me. My family unite in their affectionate regards to you and yours. With my best wishes for your health and welfare I am very sincerely your friend & servt
          
            
              Jas. Monroe
            
          
        